Citation Nr: 0720034	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  00-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for residuals of treatment at a Department of Veterans 
Affairs medical facility with LSD-25 on October 10, 1967.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.  


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from May 1953 to April 1955.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in July 2006.  
This matter was originally on appeal from a December 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas and has a lengthy 
procedural history.  

In October 1996, the Board of Veterans Appeals (Board) denied 
the veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by 
the Department of Veterans Affairs in 1967.  He appealed this 
decision to the Court of Appeals for Veterans Claims (Court); 
the Court upheld the decision of the Board in a decision 
rendered on July 21, 1998.  The United States Court of 
Appeals for the Federal Circuit affirmed the decision of the 
Court in a decision rendered in August 1999.

In November 1999, the veteran submitted an application to 
reopen his claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of treatment with LSD-25 by the 
Department of Veterans Affairs in 1967.  This was denied by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in a December 1999 rating decision 
and the veteran appealed this determination to the Board.

In May 2001, the Board issued a decision which found that the 
veteran had not presented new and material evidence with 
which to reopen his claim. The veteran appealed this decision 
to the Court.  In May 2002, a Joint Motion for Remand was 
entered, which requested that the Board's May 2001 decision 
be vacated and returned to the Board, based upon the argument 
that the Board's decision had not been supported by an 
adequate assessment of the evidence of record.

In January 2003, the Board requested an independent medical 
examination (IME) of the medical evidence of record to 
determine if it was at least as likely as not that the 
veteran's current disability was the result of treatment with 
LSD-25 by the VA in 1967.  The IME was received in July 2003.

In December 2003, the Board remanded the claim for the RO to 
ensure that all notice and duty-to-assist provisions had been 
complied with and requested the RO provide a de novo review 
on the merits of the veteran's claim.  In August 2004, the RO 
issued a supplemental statement of the case (SSOC) to the 
veteran, informing him that his claim was denied on the 
merits.  The claim was subsequently returned to the Board for 
adjudication.  In March 2005, the Board issued a decision on 
the merits and denied the veteran's claim.

In April 2006, a Joint Motion for Remand was issued by the 
Court, requesting that the claim be returned to the RO for 
appropriate adjudication.

In July 2006, the Board remanded the claim for additional 
notification and development and the issuance of a rating 
decision and supplemental statement of the case with respect 
to the issue on appeal.  

In February 2007, the RO issued both a rating decision and a 
supplemental statement of the case that continued to deny the 
benefits sought on appeal.     

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In a statement dated in April 2007, the veteran's attorney 
requested that the veteran be afforded with a decision review 
hearing with respect to his claim.  The veteran's attorney 
specifically asked that a decision review officer contact him 
in order to conduct an informal telephone conference 
regarding the February 2007 rating decision.  As DRO hearings 
are scheduled by the RO and not the Board, the veteran's case 
must be remanded for this purpose.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to be scheduled for a DRO hearing. 

2.  After any additional notification and/or 
development deemed necessary is undertaken, 
the RO should readjudicate the veteran's 
claim with consideration of any evidence 
received since the February 2007 supplemental 
statement of the case.  If any benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response by the veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.  

The purpose of this REMAND is to satisfy a hearing request.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


